Case 1:19-cv-00325-CFC Document 14 Filed 04/16/19 Page 1 of 12 PageID #: 280




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

NEVRO CORP.,                                    )
                                                )
                      Plaintiff,                )
                                                )
        v.                                      )   C.A. No. 19-325-CFC
                                                )
STIMWAVE TECHNOLOGIES, INC.,                    )
                                                )
                      Defendant.                )


                         SCHEDULING ORDER [PATENT CASE]

        This 18th day of April 2019, the Court having conducted an initial Rule 16(b) scheduling

conference pursuant to Local Rule 16.1(b), and the parties having determined after discussion

that the matter cannot be resolved at this juncture by settlement, voluntary mediation, or binding

arbitration:

        IT IS ORDERED that:1




1
        Stimwave’s Position: On April 16, 2019, Nevro informed Stimwave that it will file a
preliminary injunction motion and motion for expedited discovery on April 17, 2019. The
original Rule 16 Schedule proposed by Nevro did not account for any preliminary injunction
proceedings or expedited discovery and Stimwave remains unaware of the scope of the
injunction sought including the products and causes of action at issue. As a result, the dates
included herein are subject to revision depending on the scope and schedule of any preliminary
injunction.

        Nevro’s Position: Nevro believes it is appropriate at this stage to address the full
schedule for this case. Nevro informed Stimwave that it would be filing a preliminary injunction
motion in writing on April 13, 2019, before Stimwave proposed the schedule set forth here. The
schedule adequately allows time for preliminary injunction briefing and discovery, and Nevro
does not believe any further adjustments are required. Nevro has proposed a schedule to
Stimwave concerning the motion for preliminary injunction, and expects to separately submit
that proposed schedule for the Court’s consideration prior to the April 18, 2019 conference with
the Court.
Case 1:19-cv-00325-CFC Document 14 Filed 04/16/19 Page 2 of 12 PageID #: 281




       1.      Rule 26(a)(1) Initial Disclosures. Unless otherwise agreed to by the parties, the

parties shall make their initial disclosures required by Federal Rule of Civil Procedure 26(a)(1)

within five days of the date of this Order.

       2.      Joinder of Other Parties and Amendment of Pleadings. All motions to join other

parties, and to amend or supplement the pleadings, shall be filed on or before January 30, 2020.

       3.      Discovery.

               a.      Discovery Cut Off. All discovery in this case shall be initiated so that it

will be completed on or before March 26, 2020.

               b.      Document Production. Document production shall be completed on or

before December 20, 2019.

               c.      Requests for Admission. A maximum of 50 requests for admission are

permitted for each side, exclusive of any such requests pertaining solely to the authentication of

documents, which shall not be limited, but may be subject to a claim of undue burden.

               d.      Interrogatories. A maximum of 25 interrogatories, including contention

interrogatories, are permitted for each side.

               e.      Depositions.

                            i.   Limitation on Hours for Deposition Discovery.          [NEVRO

PROPOSAL: Each side may take a total of 10 fact witness depositions. Individual depositions

shall be limited to 7 hours of testimony. Rule 30(b)(6) depositions may last more than one day,

but if so will count as more than one deposition, and will count against the 10 total depositions

based on the total amount of time taken.] [STIMWAVE PROPOSAL: Each side is limited to a

total of 70 hours of taking fact witness testimony by deposition upon oral examination. Each

fact witness is limited to 7 hours of testimony on a single day, pursuant to the Federal Rules of



                                                2
Case 1:19-cv-00325-CFC Document 14 Filed 04/16/19 Page 3 of 12 PageID #: 282




Civil Procedure, regardless of whether that witness testifies in both his or her personal capacity

and pursuant to a 30(b)(6) deposition notice].

                           ii. Location of Depositions. Any party or representative (officer,

director, or managing agent) of a party filing a civil action in this District Court must ordinarily

be required, upon request, to submit to a deposition at a place designated within this District.

Exceptions to this general rule may be made by order of the Court or by agreement of the

parties. A defendant who becomes a counterclaimant, cross-claimant, or third-party plaintiff

shall be considered as having filed an action in this Court for the purpose of this provision.

               f.      [NEVRO PROPOSAL:               Final Infringement Contentions.            The

Plaintiff shall serve its final infringement contentions within 14 days of the Court issuing its

claim construction order.] [STIMWAVE PROPOSAL: Stimwave believes that this addition

to the Court’s standard schedule is unnecessary. The parties will confer in good faith to

determine a date for final contentions later in the discovery period.]

               g.      [NEVRO PROPOSAL: Final Invalidity Contentions. The Defendant

shall serve its final invalidity contentions within 28 days of the Court issuing its claim

construction order.] [STIMWAVE PROPOSAL: Stimwave believes that this addition to the

Court’s standard schedule is unnecessary. The parties will confer in good faith to determine a

date for final contentions later in the discovery period.]

         4.    Application to Court for Protective Order.         Should counsel find it will be

necessary to apply to the Court for a protective order specifying terms and conditions for the

disclosure of confidential information, counsel should confer and attempt to reach an agreement

on a proposed form of order and submit it to the Court within ten days from the date of this

Order.



                                                  3
Case 1:19-cv-00325-CFC Document 14 Filed 04/16/19 Page 4 of 12 PageID #: 283




       Any proposed protective order must include the following paragraph:

               Other Proceedings. By entering this Order and limiting the
               disclosure of information in this case, the Court does not intend to
               preclude another court from finding that information may be
               relevant and subject to disclosure in another case. Any person or
               party subject to this Order who becomes subject to a motion to
               disclose another party’s information designated as confidential
               pursuant to this Order shall promptly notify that party of the
               motion so that the party may have an opportunity to appear and be
               heard on whether that information should be disclosed.

       5.      Disputes Relating to Discovery Matters and Protective Orders. Should counsel

find they are unable to resolve a dispute relating to a discovery matter or protective order, the

parties shall contact the Court’s Case Manager to schedule an in-person conference/argument.

Unless otherwise ordered, by no later than 72 hours prior to the conference/argument, the party

seeking relief shall file with the Court a letter, not to exceed three pages, outlining the issues in

dispute and the party’s position on those issues. The party shall submit as attachments to its letter

(1) an averment of counsel that the parties made a reasonable effort to resolve the dispute and

that such effort included oral communication that involved Delaware counsel for the parties, and

(2) a draft order for the Court’s signature which identifies with specificity the relief sought by the

party. By no later than 48 hours prior to the conference/argument, any party opposing the

application for relief may file a letter, not to exceed three pages, outlining that party’s reasons for

its opposition. Two courtesy copies of the parties’ letters and attachments must be provided to

the Court within one hour of e-filing the document(s). If a motion concerning a discovery matter

or protective order is filed without leave of the Court, it will be denied without prejudice to the

moving party’s right to bring the dispute to the Court through the procedures set forth in this

paragraph.




                                                  4
Case 1:19-cv-00325-CFC Document 14 Filed 04/16/19 Page 5 of 12 PageID #: 284




       6.      Papers Filed Under Seal. When filing papers under seal, counsel shall deliver to

the Clerk an original and one copy of the papers. A redacted version of any sealed document

shall be filed electronically within seven days of the filing of the sealed document.

       7.      Courtesy Copies. The parties shall provide to the Court two courtesy copies of all

briefs and letters and one courtesy copy of any other document filed in support of any brief or

letter (i.e., appendices, exhibits, declarations, affidavits, etc.). This provision also applies to

papers filed under seal.

       8.      Claim Construction Issue Identification. On or before August 28, 2019, the

parties shall exchange a list of those claim term(s)/phrase(s) that they believe need construction

and their proposed claim construction of those term(s)/phrase(s). This document will not be filed

with the Court. Subsequent to exchanging that list, the parties will meet and confer to prepare a

Joint Claim Construction Chart to be filed no later than September 10, 2019. The Joint Claim

Construction Chart, in Word format, shall be e-mailed simultaneously with filing to

cfc_civil@ded.uscourts.gov. The text for the Joint Claim Construction Chart shall be 14-point

and in Times New Roman or a similar typeface. The parties’ Joint Claim Construction Chart

should identify for the Court the term(s)/phrase(s) of the claim(s) in issue and should include

each party’s proposed construction of the disputed claim language with citation(s) only to the

intrinsic evidence in support of their respective proposed constructions. A separate text-

searchable PDF of each of the patent(s) in issue as well as those portions of the intrinsic record

relied upon shall be submitted with this Joint Claim Construction Chart. In this joint submission,

the parties shall not provide argument.

       9.      Claim Construction Briefing. The Plaintiff shall serve, but not file, its opening

brief, not to exceed 5,500 words, on September 24, 2019. The Defendant shall serve, but not




                                                 5
Case 1:19-cv-00325-CFC Document 14 Filed 04/16/19 Page 6 of 12 PageID #: 285




file, its answering brief, not to exceed 8,250 words, on October 29, 2019. The Plaintiff shall

serve, but not file, its reply brief, not to exceed 5,500 words, on November 22, 2019. The

Defendant shall serve, but not file, its sur-reply brief, not to exceed 2,750 words, on

December 13, 2019. The text for each brief shall be 14-point and in Times New Roman or a

similar typeface. Each brief must include a certification by counsel that the brief complies with

the type and number limitations set forth above. The person who prepares the certification may

rely on the word count of the word-processing system used to prepare the brief.

       No later than December 20, 2019, the parties shall file a Joint Claim Construction Brief.

The parties shall copy and paste their untitled briefs into one brief, with their positions on each

claim term in sequential order, in substantially the form below.

                           JOINT CLAIM CONSTRUCTION BRIEF

 I.     Agreed-upon Constructions

 II.    Disputed Constructions

        A.      [TERM 1]

                1.     Plaintiff’s Opening Position
                2.     Defendant’s Answering Position
                3.     Plaintiff’s Reply Position
                4.     Defendant’s Sur-Reply Position

        B.      [TERM 2]

                1.     Plaintiff’s Opening Position
                2.     Defendant’s Answering Position
                3.     Plaintiff’s Reply Position
                4.     Defendant’s Sur-Reply Position

Etc. The parties need not include any general summaries of the law relating to claim

construction. If there are any materials that would be submitted in an appendix, the parties shall

submit them in a Joint Appendix.




                                                6
Case 1:19-cv-00325-CFC Document 14 Filed 04/16/19 Page 7 of 12 PageID #: 286




        10.    Hearing on Claim Construction. Beginning at____ __.m. on ______________

[mid-January, 2020], the Court will hear argument on claim construction. Absent prior approval

of the Court (which, if it is sought, must be done by joint letter submission no later than the date

on which answering claim construction briefs are due to be served), the parties shall not present

testimony at the argument, and the argument shall not exceed a total of three hours.

        11.    Disclosure of Expert Testimony.

               a.       Expert Reports. For the party who has the initial burden of proof on the

subject matter, the initial Federal Rule 26(a)(2) disclosure of expert testimony is due on or before

April 16, 2020. The supplemental disclosure to contradict or rebut evidence on the same matter

identified by another party is due on or before May 14, 2020. Reply expert reports from the

party with the initial burden of proof are due on or before June 4, 2020. No other expert reports

will be permitted without either the consent of all parties or leave of the Court. Along with the

submissions of the expert reports, the parties shall advise of the dates and times of their experts’

availability for deposition. Depositions of experts shall be completed on or before June 29,

2020.

               b.       Objections to Expert Testimony. To the extent any objection to expert

testimony is made pursuant to the principles announced in Daubert v. Merrell Dow Pharm., Inc.,

509 U.S. 579 (1993), as incorporated in Federal Rule of Evidence 702, it shall be made by

motion no later than the deadline for dispositive motions set forth herein, unless otherwise

ordered by the Court.

        12.    Case Dispositive Motions.

               a.       No early motions without leave. All case dispositive motions, an opening

brief, and affidavits, if any, in support of the motion shall be served and filed on or before




                                                 7
Case 1:19-cv-00325-CFC Document 14 Filed 04/16/19 Page 8 of 12 PageID #: 287




July 23, 2020. No case dispositive motion under Rule 56 may be filed more than ten days before

the above date without leave of the Court. All answering briefs shall be filed on August 20,

2020. All reply briefs shall be filed on September 3, 2020.

               b.      Word limits combined with Daubert motion word limits. Each party is

permitted to file as many case dispositive motions as desired; provided, however, that each SIDE

will be limited to a combined total of 10,000 words for all opening briefs, a combined total of

10,000 words for all answering briefs, and a combined total of 5,000 words for all reply briefs

regardless of the number of case dispositive motions that are filed. In the event that a party files,

in addition to a case dispositive motion, a Daubert motion to exclude or preclude all or any

portion of an expert’s testimony, the total amount of words permitted for all case dispositive and

Daubert motions shall be increased to 12,500 words for all opening briefs, 12,500 words for all

answering briefs, and 6,250 words for all reply briefs for each SIDE. The text for each brief

shall be 14-point and in Times New Roman or a similar typeface. Each brief must include a

certification by counsel that the brief complies with the type and number limitations set forth

above. The person who prepares the certification may rely on the word count of the word-

processing system used to prepare the brief.

               c.      Concise Statement of Facts Requirement.          Any motion for summary

judgment shall be accompanied by a separate concise statement detailing each material fact as to

which the moving party contends that there are no genuine issues to be tried that are essential for

the Court’s determination of the summary judgment motion (not the entire case). Any party who

opposes the motion shall file and serve with its opposing papers a separate document containing

a single concise statement that admits or disputes the facts set forth in the moving party’s concise




                                                 8
Case 1:19-cv-00325-CFC Document 14 Filed 04/16/19 Page 9 of 12 PageID #: 288




statement, as well as sets forth all material facts as to which it is contended there exists a genuine

issue necessary to be litigated.

               d.      Focus of the Concise Statement. When preparing the separate concise

statement, a party shall reference only the material facts that are absolutely necessary for the

Court to determine the limited issues presented in the motion for summary judgment (and no

others), and each reference shall contain a citation to a particular affidavit, deposition, or other

document that supports the party’s interpretation of the material fact. Documents referenced in

the concise statement may, but need not, be filed in their entirety if a party concludes that the full

context would be helpful to the Court (e.g., a deposition miniscript with an index stating what

pages may contain key words may often be useful). The concise statement shall particularly

identify the page and portion of the page of the document referenced. The document referred to

shall have relevant portions highlighted or otherwise emphasized. The parties may extract and

highlight the relevant portions of each referenced document, but shall ensure that enough of a

document is attached to put the matter in context. If a party determines that an entire deposition

transcript should be submitted, the party should consider whether a miniscript would be

preferable to a full-size transcript. If an entire miniscript is submitted, the index of terms

appearing in the transcript must be included, if it exists. When multiple pages from a single

document are submitted, the pages shall be grouped in a single exhibit.

               e.      Word Limits for Concise Statement. The concise statement in support of

or in opposition to a motion for summary judgment shall be no longer than 1,500 words. The

text for each statement shall be 14-point and in Times New Roman or a similar typeface. Each

statement must include a certification by counsel that the statement complies with the type and




                                                  9
Case 1:19-cv-00325-CFC Document 14 Filed 04/16/19 Page 10 of 12 PageID #: 289




number limitations set forth above. The person who prepares the certification may rely on the

word count of the word-processing system used to prepare the statement.

                f.      Affidavits and declarations. Affidavits or declarations setting forth facts

and/or authenticating exhibits, as well as exhibits themselves, shall be attached only to the

concise statement (i.e., not briefs).

                g.      Scope of Judicial Review.        When resolving motions for summary

judgment, the Court shall have no independent duty to search and consider any part of the record

not otherwise referenced in the separate concise statements of the parties. Further, the Court shall

have no independent duty to review exhibits in their entirety, but rather will review only those

portions of the exhibits specifically identified in the concise statements. Material facts set forth

in the moving party’s concise statement will be deemed admitted unless controverted by a

separate concise statement of the opposing party.

                13.     Applications by Motion.       Except as otherwise specified herein, any

application to the Court shall be by written motion. Any non-dispositive motion should contain

the statement required by Local Rule 7.1.1.

                14.     Pretrial Conference.   On __________________ [mid-to-late October

2020], the Court will hold a Rule 16(e) final pretrial conference in court with counsel beginning

at_____ __.m. The parties shall file a joint proposed final pretrial order in compliance with

Local Rule 16.3(c) no later than 5:00 p.m. on the third business day before the date of the final

pretrial conference. Unless otherwise ordered by the Court, the parties shall comply with the

timeframes set forth in Local Rule 16.3(d) for the preparation of the proposed joint final pretrial

order.




                                                 10
Case 1:19-cv-00325-CFC Document 14 Filed 04/16/19 Page 11 of 12 PageID #: 290




       15.     Motions in Limine. Motions in limine shall not be separately filed. All in limine

requests and responses thereto shall be set forth in the proposed pretrial order. Each party shall

be limited to three in limine requests, unless otherwise permitted by the Court. Each in limine

request and any response shall contain the authorities relied upon; each in limine request may be

supported by a maximum of three pages of argument and may be opposed by a maximum of

three pages of argument, and the party making the in limine request may add a maximum of one

additional page in reply in support of its request. If more than one party is supporting or

opposing an in limine request, such support or opposition shall be combined in a single three-

page submission (and, if the moving party, a single one-page reply). No separate briefing shall be

submitted on in limine requests, unless otherwise permitted by the Court.

       16.     Compendium of Cases. A party may submit with any briefing two courtesy

copies of a compendium of the selected authorities on which the party would like the Court to

focus. The parties should not include in the compendium authorities for general principles or

uncontested points of law (e.g., the standards for summary judgment or claim construction). An

authority that is cited only once by a party generally should not be included in the compendium.

An authority already provided to the Court by another party should not be included in the

compendium. Compendiums of cases shall not be filed electronically with the Court, but a

notice of service of a compendium of cases shall be filed electronically with the Court.

       17.     Jury Instructions, Voir Dire and Special Verdict Forms. Where a case is to be

tried to a jury, pursuant to Local Rules 47.1(a)(2) and 51.1, the parties should file (i) proposed

voir dire, (ii) preliminary jury instructions, (iii) final jury instructions, and (iv) special verdict

forms no later than 5:00 p.m. on the third business day before the date of the final pretrial




                                                 11
Case 1:19-cv-00325-CFC Document 14 Filed 04/16/19 Page 12 of 12 PageID #: 291




conference. The parties shall submit simultaneously with filing each of the foregoing four

documents in Word format to cfc_civil@ded.uscourts.gov.

       18.     Trial. This matter is scheduled for a five-day jury trial beginning at 9:30 a.m. on

______________ [early November 2020], with the subsequent trial days beginning at 9:30 a.m.

Until the case is submitted to the jury for deliberations, the jury will be excused each day at 4:30

p.m. The trial will be timed, as counsel will be allocated a total number of hours in which to

present their respective cases.

       19.     ADR Process.       This matter is referred to a magistrate judge to explore the

possibility of alternative dispute resolution.

DATED: April __, 2019



 Honorable Colm F. Connolly
 UNITED STATES DISTRICT JUDGE




                                                 12
